DETAILED ACTION
The action is in response to communications filed on 2/16/2022
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/16/2022 has been entered.

Examiners Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with the Applicant's representative Adam Fowles on May 4 2022. 
The application has been amended as follows:

In the claims
1.	(Currently Amended) A method, comprising:
collecting, by a storage system, access data of a plurality of entities by a plurality of users across one or more storage devices of the storage system, each entity from the plurality of entities comprising an object, a file, a directory, or a set of blocks;
creating, by the storage system, a list of entities from the plurality of entities, each entity included in the list of entities being previously stored on the storage system and accessed by a user of the plurality of users; 
ordering, by the storage system, the list of entities in descending order based on a number of distinct users that have accessed one or more entities from among the list of entities, each entity from among the list of entities having a respective number of distinct users;
selecting, by the storage system, an entity from among the list of entities as a first anchor entity that has a highest number of distinct users from among the respective numbers of distinct users corresponding to remaining entities in the ordered list of entities, the highest number of distinct users being a group of users from among the plurality of users;
determining, by the storage system, a first subset of entities from among the list of entities, each entity of the first subset of entities having 
removing, by the storage system, the first anchor entity and the first subset of entities from the list of entities; [[and]]
forming, by the storage system based on the selecting and the determining, a first community including the group of users that have accessed the first anchor entity and the first subset of entities, the first anchor entity, and the first subset of entities, the first community providing a relationship between the group of users and the first anchor entity and the first subset of entities; and
using, by the storage system, the first community as a baseline for insight into activity of one or more users from among the group of users in the first community with respect to the first anchor entity and the first subset of entities.

2.	(Cancelled) 

3.	(Previously presented) The method of claim 1, further comprising:
determining, by the storage system after the removing, that one or more entities remains in the ordered list of entities; and
removing, by the storage system in another iteration through the ordered list of entities based on the determining that one or more entities remains, a second anchor entity and a second subset of entities from the ordered list of entities, the second anchor entity and the second subset of entities being accessed by a second group of users of the plurality of users.

4.	(Previously presented) The method of claim 1, further comprising:
forming a second community including a second group of users, a second anchor entity, and a second subset of entities, the second anchor entity and the second subset of entities being included in the ordered list of entities and being accessed by the second group of users of the plurality of users.

5.	(Currently Amended) The method of claim 1, further comprising:
forming a second community including a second group of users, a second anchor entity, and a second subset of entities, the second anchor entity and the second subset of entities being included in the ordered list of entities and being accessed by the second group of users of the plurality of users, wherein at least one user from the plurality of users is included in the first and the second communities.

6.	(Previously presented) The method of claim 1, further comprising:
forming a second community including a second group of users, a second anchor entity, and a second subset of entities, the second anchor entity and the second subset of entities being included in the ordered list of entities and being accessed by the second group of users of the plurality of users, wherein the first subset of entities and the second subset of entities are disjoint.

7.	(Previously presented) The method of claim 1, further comprising:
	in response to a determination to form a second community based on an entity-overlap parameter, forming the second community including a second anchor entity, a second subset of entities, and a second group of users of the plurality of users, the second anchor entity and the second subset of entities being included in the ordered list of entities and being accessed by the second group of users.

8.	(Previously presented) The method of claim 1, further comprising:
	in response to a determination to form a second community based on a reduction module setting, forming the second community including a second anchor entity, a second subset of entities, and a second group of users of the plurality of users, the second anchor entity and the second subset of entities being included in the ordered list of entities and being accessed by the second group of users.

9.	(Previously presented) The method of claim 1, further comprising:
	in response to a determination to form a second community based on a heuristic, forming the second community including a second anchor entity, a second subset of entities, and a second group of users of the plurality of users, the second anchor entity and the second subset of entities being included in the ordered list of entities and being accessed by the second group of users.

10.	(Currently Amended) A non-transitory machine-readable medium having stored thereon instructions for performing a method, comprising machine executable code which when executed by at least one machine, causes the machine to:
obtain, by a storage system, a list of entities, each entity having been accessed by one or more distinct users of a plurality of users, each entity included in the list of entities being previously stored on the storage system and comprising an object, a file, a directory, or a set of blocks;
order, by the storage system, the list of entities in descending order based on a number of distinct users that have accessed one or more entities from among the list of entities, each entity from among the list of entities having a respective number of distinct users;
select, by the storage system, a first anchor entity from the ordered list of entities, the first anchor entity having been accessed by a greater number of distinct users than remaining entities in the ordered list of entities;
determine, by the storage system, a group of distinct users that has accessed the first anchor entity based on the number of distinct users that have accessed the first anchor entity; 
determine, by the storage system, a first subset of entities from among the list of entities, each entity of the first subset of entities having 
remove, by the storage system, the first anchor entity and the first subset of entities from the list of entities;
form, by the storage system based on the selection of the first anchor entity, the determination of the group of distinct users, and the determination of the first subset of entities, a first community including the group of distinct users that have accessed the first anchor entity and the first subset of entities, the first anchor entity, and the first subset of entities, the first community providing a relationship between the group of distinct users and the first anchor entity and the first subset of entities; and
use, by the storage system, the first community as a baseline for insight into activity of one or more users from among the group of distinct users in the first community with respect to the first anchor entity and the first subset of entities.

11-14.	(Cancelled) 

15.	(Cancelled) 


16.	(Cancelled) 

17.	(Currently Amended) A computing device comprising:
	a memory containing a machine-readable medium comprising machine executable code having stored thereon instructions for performing a method of forming communities; and
a processor coupled to the memory, the processor configured to execute the machine executable code to: 
obtain, by the computing device, a list of entities including a first entity and a second entity, the first entity having been accessed by a first group of distinct users, and the second entity having been accessed by a second group of distinct users, each entity in the list of entities being previously stored on the storage system;
order, by the computing device, the first entity and the second entity in the list of entities based on a first number of distinct users for the first group and a second number of distinct users for the second group;
in response to the first number being greater than the second number:
select, by the computing device, the first entity as a first anchor entity; 
determine, by the computing device, a first subset of entities, each entity of the first subset of entities having been accessed by each distinct user of the first group of distinct users; [[and]]
remove, by the computing device, the first entity and the first subset of entities from the list of entities;
form, by computing device, a first community including the first anchor entity, the first group of distinct users that have accessed the first anchor entity and the first subset of entities, and the first subset of entities, the first community providing a relationship between the first group of distinct users and the first anchor entity and the first subset of entities; and
use the first community as a baseline for insight into activity of one or more users from among the first group of distinct users in the first community with respect to the first anchor entity and the first subset of entities; and
in response to the second number being greater than the first number:
select, by the computing device, the second entity as a second anchor entity;
determine, by the computing device, a second subset of entities, each entity of the second subset of entities having been accessed by each distinct user of the second group of distinct users; [[and]]
remove, by the computing device, the second entity and the second subset of entities from the list of entities;
form, by computing device, a second community including the second anchor entity, the second group of distinct users that have accessed the second anchor entity and the second subset of entities, and the second subset of entities, the second community providing a relationship between the second group of distinct users and the second anchor entity and the second subset of entities; and
use the second community as a baseline for insight into activity of one or more users from among the second group of distinct users in the second community with respect to the second anchor entity and the second subset of entities.

18.	(Cancelled) 


19.	(Cancelled) 


20.	(Cancelled) 

21.	(Currently Amended) The method of claim 1, wherein the using further comprises:
	determining, by the storage system, that access behavior by a user belonging to the first community is suspicious based on a disproportionate increase in access rate by the user relative to access rates of other users belonging to the first community; and
	determining, by the storage system, that the access behavior by the user is not suspicious based on a proportionate increase in the access rate by the user relative to the access rates of the other users.

22.	(Currently amended) The non-transitory machine-readable medium of claim 10, further comprising machine executable code which causes the machine to:
select, in another iteration through the ordered list of entities based on one or more entities remaining in the ordered list of entities, a second anchor entity having been accessed by a greater number of distinct users than remaining entities in the ordered list of entities; 
determine a second group of distinct users that has accessed the second anchor entity, and determine a second subset of entities from the ordered list of entities that have each been accessed by each user of the second group of distinct users; and
form a second community including the second group of distinct users, the second anchor entity, and the second subset of entities. 

23.	(Previously presented) The non-transitory machine-readable medium of claim 22, further comprising machine executable code which causes the machine to:
	determine to form the second community based on an entity-overlap parameter.

24.	(Previously presented) The non-transitory machine-readable medium of claim 22, further comprising machine executable code which causes the machine to:
	determine to form the second community based on a heuristic.	

25.	(Previously presented) The non-transitory machine-readable medium of claim 22, wherein the first subset of entities and the second subset of entities are disjoint to each other.

26.	(Currently Amended) The non-transitory machine-readable medium of claim 10, further comprising machine executable code which causes the machine, as part of the use, to:
determine that access behavior by a user belonging to the first community is suspicious based on a disproportionate increase in access rate by the user relative to access rates of other users belonging to the first community; and
	determine that the access behavior by the user is not suspicious based on a proportionate increase in the access rate by the user relative to the access rates of the other users.

27.	(Currently Amended) The computing device of claim 17, wherein the processor is further configured to execute the machine executable code, as part of the use, to:
determine that access behavior by a user belonging to a community from among the first and second communities is suspicious based on a disproportionate increase in access rate by the user relative to access rates of other users belonging to the same community; and 
	determine that the access behavior by the user is not suspicious based on a proportionate increase in the access rate by the user relative to the access rates of the other users.

Reasons for Allowance

	The following is an examiner’s statement of reasons for allowance:
	The closest prior art of record Tammy Cannon, How to Use Facebook Groups for Business: A Guide for Marketers, Social Media Examiner discloses a system where facebook is to suggest groups to users and create public groups for any user to view content, details and files of the group. Gennie Gebhart, Understanding Public, Closed, and Secret Facebook Groups, Electronic Frontier Foundation teaches changing facebook group type from public to closed or secret.
	After further consideration of the prior records of art, the prior art alone or in combination do not in combination with the other limitations of the independent claim teach or disclose the inventive concept of forming a community based on a group of users accessing a file. The limitations of the inventive concept in combination with the other limitations of the independent claims make it novel and unobvious over the prior art of record.

















Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN S LIN whose telephone number is (571)270-0612.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLEN S LIN/Examiner, Art Unit 2153